Citation Nr: 9929407	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-06 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an assignment of a disability evaluation 
higher than 30 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1978 to October 
1995.  Her DD Form 214 lists an additional 1 year, 8 months, 
and 15 days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
hypothyroidism and assigned a 10 percent disability 
evaluation.  The Board in July 1998 remanded the case for 
further development, and following the accomplishment of the 
requested development, the RO increased the evaluation to 30 
percent for the veteran's hypothyroidism.  Thereafter the 
case was returned to the Board for appellate review.

Inasmuch as there is no indication that the veteran has 
withdrawn her appeal for an increased rating for her 
hypothyroidism, and in light of the fact that the maximum 
schedular evaluation has not been assigned to date, her 
appeal continues.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The March 1996 rating decision also denied entitlement to 
service connection for a heart murmur, on the basis that the 
claim was not well grounded.  In a rating decision dated in 
June 1996, the RO granted service connection for mitral valve 
prolapse with history of regurgitation and murmur, and 
assigned a noncompensable disability evaluation.  The veteran 
subsequently expressed disagreement with the assigned 
noncompensable rating in August 1996 and March 1997.  By a 
statement received in November 1997, the veteran, through her 
representative, withdrew the issue of entitlement to a 
compensable rating for her service-connected mitral valve 
prolapse with history of regurgitation and murmur.

In January 1998, the veteran appeared at a videoconference 
hearing before the undersigned Member of the Board.  A 
transcript of that hearing is of record.  Submitted at the 
hearing were additional documents, accompanied by waiver of 
RO consideration in accordance with 38 C.F.R. § 20.1304(c) 
(1998).
By a letter dated June 1999 which accompanied the VA Form 646 
(Statement of Accredited Representative in Appealed Case), 
the veteran's representative indicated that although the VA 
Form 646 was submitted for an increase for hypothyroidism, 
there were other issues that needed to be addressed.  The 
representative essentially claimed that the veteran is 
entitled to a separate compensable rating for the goiter on 
her neck and that service connection was warranted for 
additional disability, including bilateral carpal tunnel 
syndrome.  The Board refers these issues to the RO for 
appropriate action.

In light of the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has construed the issue 
before it as first stated above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  At the time of the veteran's original claim for 
compensation, through January 29, 1998, her hypothyroidism 
was manifested by no more than moderately severe 
hypothyroidism with sluggish mentality and other indication 
of myxedema, decreased levels of circulating thyroid hormones 
(T4 and/or T3 by specific assays), nor was her hypothyroidism 
productive of muscular weakness or mental disturbance.

3.  On and after January 30, 1998, the veteran's 
hypothyroidism has been manifested by muscular weakness, 
mental disturbance, weight gain, with no evidence of 
cardiovascular involvement, dementia, slowing of thought, 
depression, or bradycardia (less than 60 beats per minute).



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for hypothyroidism prior to January 30, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.119, Diagnostic Code 7903 (effective prior to 
June 6, 1996); 38 C.F.R. §§ 4.2, 4.7, 4.119, Diagnostic Code 
7903; 61 Fed.Reg. 20440-20447 (May 7, 1996) (effective June 
6, 1996).

2.  The criteria for a 60 percent evaluation, but no greater, 
for hypothyroidism as of January 30, 1998, have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.119, Diagnostic Code 7903 (effective prior to June 6, 
1996); 38 C.F.R. §§ 4.2, 4.7, 4.119, Diagnostic Code 7903; 61 
Fed.Reg. 20440-20447 (May 7, 1996) (effective June 6, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed entitlement to an evaluation in 
excess of 30 percent for her hypothyroidism.  The veteran's 
claim is an original claim placed in appellate status by a 
notice of disagreement taking exception with the initial 
rating award.  Accordingly, the Board finds that the claim is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), which gives rise to the VA's duty to assist.  See 
Fenderson, 12 Vet. App. at 127 (applying duty to assist under 
38 U.S.C.A. § 5107(a) to initial rating claims).  Under these 
circumstances, the VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection through the present.  Fenderson, 12 Vet. App. at 
125-127, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history.").  The Board finds that all relevant 
evidence has been obtained and that no further duty is 
required under the provisions of 38 U.S.C.A. § 5107.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990). 

The veteran contends that the current 30 percent disability 
evaluation for her service-connected hypothyroidism does not 
reflect the present severity of that disorder.  She contends 
that despite annual blood tests to monitor the level of 
thyroid hormone present, her arms, hands, legs, and feet feel 
cold.  The veteran reports that she is tired by late morning, 
suffers from dry, lifeless hair, experiences heavy 
menstruation, and has lost interest in sex.  She claims that 
she feels like she is "in a refrigerator, day in and day 
out."  The veteran states that in spite of increased doses 
of Synthroid, prescribed for her hypothyroidism, she has 
become more fatigued and experiences short-term memory loss.

In December 1995, the veteran was afforded a general VA 
examination.  The examination showed normal pulse rate, her 
weight was 174 pounds with her maximum weight the previous 
year at 174 pounds, and she exhibited a good memory with a 
good level of comprehension.  The veteran complained of 
intermittent left arm paresthesia with the loss of use of her 
hand and dropping things.  The examiner indicated that the 
left upper extremity paresthesia was most probably secondary 
to the diagnosis of complicated migraines.  The examiner 
noted the veteran to have an obvious goiter in the anterior 
neck with a diagnosis of hypothyroidism and was on 
medication.  The diagnosis was hypothyroidism, to be followed 
at Ireland Army Hospital.

Outpatient treatment records from Ireland Army Hospital dated 
August 1996 to January 1998 showed in June 1997, that the 
veteran was taking Synthroid and that her dosage was 
increased in November 1997.  Additional symptoms reported 
during the latter part of 1997 included amnesia, weight gain, 
and migraine headaches.  The etiology of the memory loss was 
not noted and there was no indication of muscle weakness 
secondary to hypothyroidism.  

During her January 30, 1998 Videoconference hearing, the 
veteran testified to periods of forgetfulness and confusion 
due to her hypothyroidism.  She further testified, in 
essence, that her hypothyroidism was manifested by weight 
gain and muscle weakness.  She also indicated that she had 
heart disease manifested by chest pain.  

A statement from Bankole Botu, M. D., dated in January 1998, 
was received on January 30, 1998.  The physician indicated 
that he had been treating the veteran since November 1997, 
and that she had a history of hypothyroidism for 15 years 
with frequent migraine headaches, abnormal menstrual periods, 
amnesia, chronic fatigue, paresthesia, and weakness of her 
left arm for 10 years.  Due to the worsening of her amnesia 
and left arm weakness, the physician planned to refer the 
veteran to a neurologist.

During a January 1999 VA examination the veteran complained 
of fatigue, with a lack of energy, and noticed that she felt 
cold all the time.  The examiner noted that the veteran had 
her dosages of Synthroid adjusted several times over the last 
1 1/2 years.  There was no history or excessive hair loss, she 
had not lost any weight, and reported that she had had some 
difficulty losing weight.  The veteran's weight was 199 
pounds at the time of the examination.  The veteran had not 
noticed any increase in the size of her goiter, there were no 
symptoms of pressure due to the goiter, and there were no eye 
symptoms.  Laboratory tests revealed that she had an elevated 
free T4 level and elevated total T4 and a slightly reduced 
TSH.  These indicated that she had been over-treated with 
Synthroid and it was decided that her dosage would be 
decreased.  The examiner was uncertain as to why there had 
been some changes in the rate of absorption of the 
medication.  There could also have been some changes in the 
spontaneous functioning of the thyroid gland.  The examiner 
felt that the veteran may have some difficulty which may 
truly be related to her thyroid dysfunction and may require 
long-term follow-up and monitoring for 6 months to a year.

The Board notes that since the December 1995 examination and 
the aforementioned March 1996 appealed rating decision, VA, 
by regulatory amendment effective June 6, 1996, revised the 
criteria for diagnosing and evaluating disorders of the 
endocrine system.  See 61 Fed.Reg. 20,446 (1997).  The 
veteran's service-connected hypothyroidism is presently 
evaluated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7903 
(1998).  Where the law or regulations change while a case is 
pending, the version most favorable to a claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The effective 
date rule established by 38 U.S.C.A. § 5110(g), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  Id.; 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  Thus, any 
increase in disability based on the revised criteria cannot 
become effective prior to June 6, 1996.  On remand, the 
veteran's claim was evaluated using the old and new criteria 
and the RO increased the evaluation to 30 percent using the 
old criteria effective November 1, 1995.  

Under 38 C.F.R. § 4.119 and pursuant to the old criteria, 
hypothyroidism was rated based on history of slow pulse, 
decreased levels of circulating thyroid hormones, sluggish 
mentality, fatigability and slow reflexes.  When in 
remission, a noncompensable rating was assignable.  When 
moderate, with fatigability, a 10 percent rating was 
assignable; when moderately severe, with sluggish mentality 
and other indications of myxedema, decreased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assays), a 30 percent rating was assignable.  When severe, 
the symptoms under "pronounced" somewhat less marked, with 
decreased levels of circulating thyroid hormones (T4 and/or 
T3 by specific assays), a 60 percent rating was assignable.  
When pronounced, with a long history and slow pulse, 
decreased levels of circulating thyroid hormones (T4 and/or 
T3, by specific assays), sluggish mentality, sleepiness, and 
slow return of reflexes, a 100 percent rating was assignable.  
When continuous medications for hypothyroidism control was 
required, a minimum rating of 10 percent was for assignment.  
38 C.F.R. § 4.119; Diagnostic Code 7903.

Under the new criteria, effective June 6, 1996, a 10 percent 
rating is assignable when there is fatigability or continuous 
medication is required for control.  A 30 percent rating is 
warranted when there is fatigability, constipation and mental 
sluggishness.  A 60 percent rating is warranted when there is 
muscular weakness, mental disturbance and weight gain.  A 100 
percent rating is warranted when there is cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.  
38 C.F.R. § 4.119; Diagnostic Code 7903.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.

The Board finds that the clinical findings of record do not 
reveal a disability picture that warrants an evaluation in 
excess of the currently assigned 30 percent prior to January 
30, 1998, the date of receipt of the statement submitted by 
Dr. Botu. Fenderson, supra.  The December 1995 VA examination 
showed normal pulse rate, the veteran's weight was 174 pounds 
with her maximum weight the previous year at 174 pounds, and 
she exhibited a good memory with a good level of 
comprehension.  There was no medical evidence to show severe 
hypothyroidism with symptoms under "pronounced", such as 
slow pulse, sluggish mentality, sleepliness, and/or slow 
return of reflexes, somewhat less marked, decreased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assays) to warrant a 60 percent evaluation under Diagnostic 
Code 7903 prior to January 30, 1998.

However, the Board concludes that the veteran's disability 
picture is manifested by symptomatology that approximates, or 
more nearly approximates, the criteria for a 60 percent 
evaluation under the revised criteria for hypothyroidism, 
since January 30, 1998.  See 38 C.F.R. § 4.7.  Medical 
evidence dated from the time of receipt of Dr. Botu's 
statement show weight gain, amnesia, chronic fatigue, and 
weakness of the left arm.  The January 1999 VA examination 
showed weight gain, complaints of tiredness, weakness, cold 
intolerance, and anxiety.  As noted above, the evaluation 
criteria for Diagnostic Code 7903 as of June 6, 1996, provide 
an evaluation of 60 percent for hypothyroidism with muscular 
weakness, mental disturbance, and weight gain.  The Board 
finds that the veteran's symptomatology satisfies the 
criteria for a 60 percent evaluation under the revised 
criteria, from January 30, 1998.  Although the veteran's left 
arm weakness was thought to be attributed to her migraines, a 
neurologist has yet to render a opinion and the veteran has 
complained of general weakness, therefore, any reasonable 
doubt will be resolved in the veteran's favor.  Mittleider, 
11 Vet. App. at 181.  

The medical records do not establish that the veteran's 
disability picture warrants a 100 percent evaluation under 
the revised criteria since there is no showing of 
cardiovascular involvement, bradycardia (less than 60 beats 
per minute), or dementia, or depression.  On the question of 
cardiovascular disease, there is no medical opinion that 
attributes any heart or vascular abnormality to 
hypothyroidism.  The Board acknowledges that the veteran's 
condition is not stable and her condition will be monitored 
for 6 months to a year to adjust her medication and to 
ascertain further symptomatology associated with her 
hypothyroidism.  The veteran may always advance a new claim 
for an increased rating should the severity of her disability 
increase in the future.  See 38 C.F.R. § 4.1.

When evaluating an increased rating claim, the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion 
on its own.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In the 
present case, the Board notes that there has been no 
assertion or showing that the veteran's service-connected 
disability has caused marked interference with employment 
(beyond that contemplated by the rating schedule) or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards" and need not remand this 
matter to the RO for consideration.  See Bagwell, 9 Vet. App. 
at 338-339; Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for hypothyroidism, 
prior to January 30, 1998, is denied.

A 60 percent evaluation for hypothyroidism, effective from 
January 30, 1998, is granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

